Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-12, 14-16 and 18-19 is indicated because: 
Amendment filed on 07/08/2022 that overcame the Specification Objections and Claim Objections;
The prior art of record does not anticipate or render fairly obvious in combination to teach the additional limitations of the claimed invention such as … an electric conductor in a spiral shape; an insulator, and a first electric conduction part; and a second electric conduction part, the second electric conduction part being disposed above the first electric conduction part, the second electric conduction part and the first electric conduction part being formed in one piece, a diameter of the second electric conduction part being larger than a diameter of the first electric conduction part, the insulator comprising at least a first insulation wall covering a lower surface of the first electric conduction part and a second insulation wall covering a lower surface of the second electric conduction part, the detection surface comprising a first detection surface formed by a lower surface of the first insulation wall and a second detection surface formed by a lower surface of the second insulation wall, and the capacitance value of the electric conductor changing with change of contact states between the medium and the first detection surface as well as the second detection surface…. as cited in the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/25/2022